[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: SUMMARY JUDGMENT #101
The plaintiff brings this Motion for Summary Judgment in relation to the defendants Bolivar, Moreau, Infante (Administrator) and Infante (PPA). At the hearing on the Motion (#101) in, plaintiff withdrew as to Bolivar who has been discharged in bankruptcy.
 Factual Background
CT Page 6765
This is a coverage action brought pursuant to Section 52-29 of the Connecticut General Statutes. The plaintiff seeks a declaratory judgment establishing that it has neither a duty to defend or to indemnify Bolivar and Moreau for any claims arising out of a fire at 1300-1304 Howard Avenue, Bridgeport CT on November 14, 1996.
At the time of the fire, Infante (Administrator and PPA) was in a tenant relationship to Bolivar and Moreau. The plaintiff asserts that there is no coverage in place for claims by Infante against Bolivar and Moreau because the premises were not a "residential premises" within the policy definitions.
 Standard of Review
Summary judgment is appropriate when "the pleadings, affidavits and any other proof submitted show that there is no issue as to any material fact and that the moving party is entitled to judgment as a mater of law."Connelly v. Housing Authority, 213 Conn. 354, 364.
In the instant matter no responsive papers have been filed, the plaintiff has filed extensive documentation supporting its entitlement to summary judgment.
The defendants Bolivar and Moreau did not reside at the effected premises on the date in questions.
The policy excludes from coverage all liability of the insureds for personal injuries arising out of premises that are not as insured location.
The policy defines an insured location at page 2, paragraph 7. None of the definitions are effective in this case.
The policy provides for exclusions for bodily injury claims in the instant set of factual circumstances. See page 23, Exclusions.
 Conclusion
Summary judgment is granted in favor of the plaintiff in its claim for a declaratory Judgment concerning defendants, Moreau, Infante (Administrator), and Infante (PPA).
The plaintiff has neither a duty to defend nor any duty to indemnify said defendant Moreau for any of the claimed damages resulting from the fire at 1300-1304 Howard Avenue, Bridgeport, CT on November 14, 1996 under plaintiffs policy H 0 167239. CT Page 6766
  ___________________ DANIEL E. BRENNAN, JR., J.